Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-59 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019 and 08/18/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40, 52, 53, 54, and 58 recite “an adhesive system having an inherent modulus of elasticity” that with modifications in the first layer “result in the first layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the first layer.” The Examiner does not understand the metes and bounds of the claim as the modulus of elasticity of a material cannot 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 51, the claim does not further limit the adhesive system as it is just a reiteration of the previous claim, claim 50. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 40, 41, 50, 51, 54, 57, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (U.S. Patent Application Publication 2017/0056682).
Regarding claim 40, Kumar teaches an adhesive system, comprising: a first layer including a first layer material (fig. 5 elements 704, and 706; par. 105 line 24) having a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105 lines 3-11), and a first layer adhesive on the bottom for attaching to skin, the first layer having an inherent modulus of elasticity (Fig. 5, element 704; par. 105 lines 24-25); and a second adhesive (fig. 5 element 706; par. 106 lines 5-8) that is more aggressive than the first layer adhesive (par. 150), the second adhesive along only the bottom perimeter (par. 105, 149-150), wherein the first layer includes a plurality of modifications (par. 105 lines 21-22) therein that result in the first layer having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the first layer (par. 93, the Examiner notes that the cut/perforated shape of the first layer reduces the overall force to strain of the system).
Regarding claim 41, Kumar further teaches an adhesive system, wherein the first layer has a circular shape (Fig. 5, the Examiner notes the structure is in a circular/rounded shape).	 
Regarding claim 50, Kumar further teaches an adhesive system, wherein the second adhesive is a hydrocolloid (par. 146).
Regarding claim 51, Kumar further teaches an adhesive system, wherein the second adhesive is a hydrocolloid (par. 146).

Regarding claim 54, Kumar further teaches an adhesive system, comprising: at least one layer comprising: a material having a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105 lines 3-11), a first adhesive on the bottom for at least partially attaching to skin; a first inherent modulus of elasticity (Fig. 5, elements 704 and 706; par. 105 lines 3-11 and 24-25), a plurality of modifications (par. 105 lines 21-22) therein that result in the first layer having an effective modulus of elasticity that is lower than the first inherent modulus of elasticity (par. 93, the Examiner notes that the cut/perforated shape of the first layer reduces the overall force to strain of the system); and a second adhesive that is more aggressive than the first adhesive, the second adhesive along only the bottom perimeter (Fig. 5, elements 704 and 706; par. 105, 149-150).
Regarding claim 57, Kumar further teaches an adhesive system, wherein the second adhesive is a hydrocolloid (par. 146).
Regarding claim 58, Kumar further teaches an adhesive system, comprising: a top layer having a top layer material and a top layer adhesive (Fig. 5 element 716, par. 109); a bottom layer having a bottom layer material with a first side and a second side and a bottom layer adhesive on the second side (Fig. 5 element 704 par. 105 lines 24-25); a plurality of layers between the top layer and the bottom layer, each of the plurality of layers having a layer material and a layer adhesive (Fig. 5 elements 704, 706, and 719); and an aggressive adhesive that is more aggressive than the bottom layer adhesive, the aggressive adhesive disposed upon only a portion of the second side of the bottom layer, the aggressive adhesive for attaching to skin (Fig. 5 element 706, par. 146), wherein at least one of the top layer, the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 42-47, 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. Patent Application Publication 2017/0056682) and further in view of Rodrigues (U.S. Patent Application Publication 2014/0249375).
Regarding claims 42-44, 55, and 59, Kumar teaches an adhesive system, wherein the plurality of modifications in the first layer include perforations in part of the first layer (Fig. 5, par. 105), but not the first layer in entirety having perforations in the shape of the first layer in a plurality of rows. 
However, Rodrigues does teach an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of the first layer forming a plurality of rows (Fig. 3B, par. 37-38). 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of the first layer forming a plurality of rows as taught by Rodrigues, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for a particular shape/pattern to suit particular components or placement areas.
Regarding claims 45-47 Kumar teaches an adhesive system, wherein the plurality of modifications in the first layer include perforations in part of the first layer (Fig. 5, par. 105), but not the first layer in entirety having perforations in the shape of a ring forming multiple rings. 
However, Rodrigues does teach an adhesive system, wherein the plurality of modifications in the first layer are a plurality of perforations, wherein the plurality of perforations are in the shape of a ring forming multiple rings in the first layer (Fig. 3B, par. 37-38).
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, an adhesive system, wherein the plurality . 
Claims 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. Patent Application Publication 2017/0056682) as applied to claims 40 and 54 above, and further in view of Millman (U.S. Patent Application Publication 2015/0037393).
Regarding claims 49 and 56, Kumar teaches an adhesive system with a first layer (Fig. 5, par. 105), but does not teach that the first layer material is a spun lace non-woven material. 
However, Millman teaches an adhesive system, wherein the first layer material is a spun non-woven material (par. 28). 
The substitution of one known element, hydrogel, as taught by Kumar for another, spun non-woven, as taught by Millman, would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of spun non-woven material shown in Millman would have yielded predictable results, namely, adding providing an adhering patch of material onto skin.  
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. Patent Application Publication 2017/0056682), further in view of Rodrigues (U.S. Patent Application Publication 2014/0249375) and further in view of Millman (U.S. Patent Application Publication 2015/0037393).
Regarding claim 53, Kumar teaches an adhesive system, comprising: a circular material (Fig.5, the Examiner notes the structure is in a circular/rounded shape) comprising a top and a bottom having a bottom perimeter (fig. 5 element 706; par. 105 lines 3-11), and an adhesive on the bottom for attaching to skin, having an inherent modulus of elasticity (Fig. 5, elements 704 and 706; par. 105 lines 3-11 and 
However, Millman teaches an adhesive system comprising spun lace non-woven material (par. 28). 
The substitution of one known element, hydrogel, as taught by Kumar for another, spun non-woven, as taught by Millman, would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of spun non-woven material shown in Millman would have yielded predictable results, namely, adding providing an adhering patch of material onto skin.  
A modified Kumar fails to teach that the spun lace non-woven material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the spun lace non-woven material.
However, Rodrigues teaches an adhesive system wherein the material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the material (Fig. 3B, par. 37-38).
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Kumar, an adhesive system wherein the material includes a plurality of rings comprising a plurality of perforations that transform the adhesive system into an adhesive system having an effective modulus of elasticity that is lower than the inherent modulus of elasticity of the material as taught by Rodrigues, since the modification would provide the predictable results of increasing the likelihood of the adhesive remaining attached to the skin since the perforations would allow for the ring pattern to suit particular components or placement areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 4125                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791